DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Status of the Claims
	The claims filed 6/9/2022 are under current examination.  Claims 1-15 are pending with claims 1-3 previously withdrawn and claims 4-15 as amended under current examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 6/9/2022 (hereafter, “Remarks”) have been entered upon filing of an RCE dated 7/11/2022 and are addressed as follows.
	Previously issued rejections of claims 4-15 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation prior to the term “preferably” and additional components after the word “preferably” such that it is unclear what components are considered required and which are alternately considered only preferably or only optional.  Alternately, it is unclear which matrix, “the” matrix or another matrix is considered to require the at least two polymers specified.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Response to Arguments regarding rejections under 35 U.S.C. 112
The rejections of claims 4-15 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims regarding the aforementioned antecedent basis problems.  New reasons for rejections under 35 U.S.C. 112(b) are presented above upon evaluation with the RCE filing.
Maintained Grounds of Rejection, 
Modified to Address Amendments Entered With The RCE Filed 7/11/2022, No New Reference Cited
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over Langer et al. (US 2014/0323996 A1).
	The instant claims are drawn to a transdermal delivery system.  It is noted that independent claim 4 (drawn to a system) as structured presents product-by-process steps for a process of making the claimed transdermal delivery system but does not actually recite requisite components of said system.  In the interest of compact prosecution, claim 4 has been interpreted to be a transdermal delivery system comprising a matrix, an active agent, and a film or film-layer component.
	Langer teaches a transdermal therapeutic system for administering an active agent through the skin.  Langer’s system comprises layers arranged in the following order: (a) a cover layer; (b) an active substance layer comprising a polymer matrix containing the active substance; (c) an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and (d) a pull-off layer (see abstract, in particular).  Langer’s teaching of a polymer matrix containing an active substance, Langer’s component “b” as defined in the abstract, is considered to include a matrix and an active agent as generally referenced in claim 4, and Lagner’s film component described in claim [0122] further encompasses a “film” as generally referenced in claim 4.  Langer’s component “c” as defined in the abstract is considered to meet “an adhesive application layer” as recited in claim 5.  Langer’s component “c” as recited in Langer’s claim 1 is considered to meet a “control membrane” component recited in instant claim 6.  Langer teaches a mineral oil to be included in a matrix component (see [0100])(limitation of instant claim 7) as well as silica, another name for silicon dioxide (see [0008])(limitation of claim 8).  Langer teaches polyisobutylenes in ranges including the instant molecular weight ranges which encompass “approximately” verbiage to be included in a matrix component (see [0085]-[0087]) and further specifies that the patch products may comprise multiple layer configurations with adhesive layers inserted according to the desired effect (see [0006])(limitations of claims 9 and 10).  Langer teaches a backing layer which appears to constitute an occlusive backing layer (see [0105])(limitation of claim 11).  It is noted that Langer’s product has the same or substantially the same components instantly recited and therefore may be used for the desired results or uses recited in claims 12 and 15.  Langer’s active agent may be rivastigmine (see [0001])(limitation of claims 13 and 14).
	Accordingly, Langer teaches each and every limitation of the instantly claimed system.  Moreover, with regard to the steps recited in claim 1, a product-by-process limitation, the examiner directs applicant’s attention to MPEP 2113: even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, if the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference. Specifically, with regard to the steps “i”, “ii”, “iii” and “vi” of claim 4, Langer teaches a coating mask to be applied to a foil or liner layer as a thin film, subsequently the matrix film was dried at sixty degrees Celsius for 20 minutes prior to completion of the layering process of making (see Langer [0159]).  This disclosure includes drying and temperature-conditioning steps instantly recited wherein the temperature conditioning appears to have been performed within 7 days and at a temperature and time period consistent with the instantly recited method of making.  It is noted that the instantly recited optional steps are interpreted to be optional and therefore not required to be included in Langer’s specification in order to meet the claim.  In view of Langer’s teaching of a preparation method (see [0158]-[0165] for instance.
Assuming arguendo that Langer does not teach a particular embodiment necessarily having all claimed components in a single invention, it would have been prima facie obvious to combine components outlined above as taught by Langer into a single transdermal patch type product, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known result associated with each component as taught by Langer (i.e., pharmaceutical efficacy of rivastigmine, skin permeation effects of silicon dioxide, controlled release properties based on layering structure, etc.).  Further still, assuming arguendo that Langer does not teach the steps encompassed in claim 4, it is the examiner’s position that Langer teaches, as detailed above, steps that are at least substantially those claimed which therefore would have resulted in a product as claimed or a product substantially the same as claimed, absent evidence to the contrary.  

Response to Arguments
Regarding previously issued rejections under 35 U.S.C. 102/103, Applicant argues that the new claim language “obtained by” and subsequent stepwise processes of making the claimed product produces a product which exhibits superior stability and drug permeation properties on account of the temperature-controlled method of making the claimed product.  In reply, this argument is not persuasive since product-by-process claims are not limited to the manipulations of recited steps but only the structure implied by the steps.  Nevertheless, as newly addressed above, it is the examiner’s position that Langer does actually teach steps that are the same or substantially the same as those instantly claimed and that Langer also and therefore teaches a product the same or substantially the same as instantly claimed.  It is maintained that  Lange is shown to be substantially identical to the claimed product incorporating a matrix, active agent, and a film or film-layer component.  Since Lang appears to be substantially identical to the claimed product, the burden has shifted to Applicant to show an nonobvious difference.  Specifically, Langer appears to teach the particular layered structure implied by the method steps recited in the withdrawn method claim.  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference.  Accordingly, it is maintained that Langer teaches all components required by the product claims as amended.
Applicant argues that the Langer reference, previously cited in a 102 rejection and a single-reference 103 rejection does not teach the alleged advantages associated with this process of making.   In reply, this argument has been considered but is not persuasive since MPEP 2112 section I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Thus, in regard to Applicant’s argument on page 9 of Remarks in particular, that the instant invention allegedly demonstrates superior stability over non temperature conditioned systems, it appears that Langer actually teaches temperature condition systems in accordance with Applicant’s own definition.  Therefore the rejection over Langer is maintained as newly addressed above in view of the entered claim amendments as of the filing date of the RCE dated 7/11/2022.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617